DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.

Claim Rejections - 35 USC § 112
The rejections of claims 3 and 4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention are withdrawn in view of Applicant's amendment, filed December 23, 2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildfire (Wildfire et al.; Ceram. Int.; 2017, vol. 43, p. 11455-11462).
Regarding claims 1 and 5, Wildfire teaches a powder material comprising a crystalline phase of yttrium aluminum monoclinic (Y4Al2O9, "YAM") and a crystalline phase of yttria (Y2O3) that demonstrates an X-Ray diffraction ("XRD") pattern measured with the recited parameters including diffraction peaks attributed to yttria, which have a maximum intensity of I(R), and peaks attributed to YAM, which have a maximum intensity of I(RAL) (Abstract; p. 11456-11457, 2.4).  As shown in Figures 5 and 7, Wildfire teaches powders demonstrating XRD spectra wherein the ratio of I(R) to I(RAL) is at least 2 (Fig. 5, graphs labeled 5, 10, and 20 wt. % carbon; Fig. 7, graphs labeled 500 and 1500 W). 
The requirement that the claimed material is a "spraying material" is a statement of intended use.  The prior art product meets the claim limitation because it is capable of being used as claimed. 

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikhwan (Ikhwan et al., IMPACT: IJRANSS, 2014, vol. 2, p. 85-90).
Regarding claims 1 and 5, Ikhwan teaches a powder material comprising a crystalline phase of yttrium aluminum monoclinic (Y4Al2O9, "YAM") and a crystalline phase of yttria (Y2O3) that demonstrates an X-Ray diffraction ("XRD") pattern measured with the recited parameters including diffraction peaks attributed to yttria, which have a maximum intensity of I(R), and peaks attributed to YAM, which have a maximum 
The requirement that the claimed material is a "spraying material" is a statement of intended use.  The prior art product meets the claim limitation because it is capable of being used as claimed. 

	Regarding claim 4, Ikhwan teaches that Y2O3 and Al2O3 were weighed to their stoichiometric ratio, i.e. about 81.6 wt % Y2O3 and about 18.4 wt % Al2O3, for YAM (p. 86, Methods). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wildfire.
	Regarding claim 6, the teachings of Wildfire differ from the current invention in that the average particle size of the taught material is not disclosed.  However, Wildfire does teach that the particles pass through a 230 mesh sieve (p. 11456, 2.3), which corresponds to the largest particles having a diameter of less than 63 µm.  Therefore, the average particle size is less than 63 µm.  Additionally, as no criticality has been prima facie obvious selection of dimension that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikhwan.
	Regarding claim 6, the teachings of Ikhwan differ from the current invention in that the average particle size of the taught material is not disclosed.  However, as no criticality has been established, the recited size range is a prima facie obvious selection of dimension that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04. 

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US PG Pub. No. 2015/0321964), as evidenced by Nikajima (Nikajima et al.; J. Amer. Ceram. Soc. 2022, vol. 105, p. 147-158). 
Regarding claims 1 and 5, Sun teaches a spraying material that may comprise a mixture of yttrium aluminum monoclinic (Y4Al2O9, "YAM") and yttria (Y2O3), which may have a composition including 40 to 100 mol % Y2O3, 0 to 60 mol % ZrO2, and 0 to 10 mol % Al2O3 (par. 54, 55, claim 2). 
The teachings of Sun may be considered to differ from the current invention in that the ratio of yttria to YAM, and, therefore, the recited corresponding X-ray diffraction pattern, is not disclosed.  However, it would have been obvious to one of ordinary skill in the art to configure Sun's coating material to include both YAM and yttria and to have a composition meeting the taught metal oxide ranges because Sun explicitly teaches each as appropriate for her product.  It also would have been obvious to one of ordinary 2O3 is present in the composition, e.g. close to 0 mol. %, would have been obvious in view of Sun.  As YAM necessarily includes Al2O3 in its composition and the coating material composition, as a whole, contains vastly more Y2O3 than Al2O3, a mixture meeting the taught compositional ranges and resulting XRD spectrum, particularly where the ratio of yttria (and the maximum-intensity yttria peak) to YAM (and the maximum-intensity YAM peak) is greater than or equal to 2, is anticipated or at least rendered obvious due to overlapping compositional ranges (see MPEP 2144.05) by Sun's teachings.  Furthermore, as evidenced by Nikajima, who teaches that the Y2O3-Al2O3 phase diagram indicates that YAM will form along with Y2O3 even at low Al3+ concentrations, a coating composition according to Sun that only includes a very small quantity (e.g. close to 0 %) Al2O3 includes some YAM and, therefore, the ratio of I(R) to I(RAL) in an XRD pattern demonstrated the material is expected to meet the claim limitations.  

Regarding claim 4, Sun's coating may have a composition including 40 to 100 mol % Y2O3 and 0 to 10 mol % Al2O3 (par. 54, 55, claim 2), which equates to a relative weight percentage range of 0 to about 10 wt % Al2O3 and about 90 to 100 wt % Y2O3. The instantly claimed relative weight percentages are obvious in view of Sun. See MPEP 2144.05.  If compared differently, it is noted that Sun's taught composition also overlaps renders obvious the instantly composition if the instantly claimed weight 2O3 and about 2 to 42.5 mol % Al2O3.).  See MPEP 2144.05. 

Regarding claim 6, Sun teaches that the coating material should have a particle size of up to 15 µm (claim 7).  Although Sun does not explicitly teach that the average particle size is in the range of "up to 15 µm", it would have been obvious to one of ordinary skill in the art to configure the particles to all be in the range of "up to 15 µm", thereby configuring the average particle size to also be in the range of "up to 15 µm", because Sun explicitly teaches such a particle size range is appropriate.  The instantly claimed size range is obvious in view of Sun.  See MPEP 2144.05.  Furthermore, as no criticality has been established, the recited size range is a prima facie obvious selection of dimension that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, as evidenced by Nikajima, as applied to claim 1 above, and further in view of Ibe (US PG Pub. No. 2017/0283933). 
Regarding claims 2, 3, and 6, the teachings of Sun differ from the current invention in that the density, specific surface area, and average particle size of the taught coating material particles are not disclosed.  However, Sun does teach that the coating material is intended to be used in a slurry plasma spray method (Abstract; par. 6, 7).  Ibe further teaches a material, which may include yttria particles, for slurry plasma 2/g in order to achieve an appropriate viscosity and good supply efficiency and to avoid solid-liquid separation, and should have an average particle size in the range of 0.5 to 10 µm, also to achieve an appropriate viscosity, fluidity, and supply efficiency (par. 44, 46). Regarding specific gravity, which corresponds to density in units of g/cm3, Ibe teaches that when thermal spray particles have a small specific gravity, the specific surface area and viscosity are likely to increase, and that when thermal spray particles have too large of a specific gravity, the particles are likely to precipitate in the slurry and reduce coating efficiency (par. 138, 139).  Ibe further teaches that a high coating efficiency in thermal spraying can lead to coatings that are dense, tightly adhered to their substrate, and strong (par. 20). Ibe exemplifies yttria-based coating materials with particles having a specific surface area in the range of 2.51 to 3.86 m2/g, average particle sizes in the range of 1.6 to 6 µm, and a specific gravity of 1.3  (i.e. a density of 1.3 g/cm3), which he teaches all demonstrated high supply efficiencies (Table 1, Ex. 2-6).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the coating powder used in Sun's coating so that it has specific surface area in the range of 0.1 to 10 m2/g, an average particle size in the range of 0.5 to 10 µm, and a specific gravity of 1.3 (i.e. a density of 1.3 g/cm3) because Ibe explicitly teaches that such ranges/values are appropriate and useful for forming slurry-based plasma spray coatings and in order to achieve an appropriate coating precursor material viscosity and fluidity, prevent solid-liquid separation in the precursor slurry, prevent unwanted precipitation of larger particles/agglomerates, and achieve an excellent coating efficiency, so that a coating that is dense, tightly-adhered, 
When Ibe's exemplified specific surface areas (S) are divided by the exemplified density (ρ), S/ρ equals about 1.93 to 2.97 m2/g/g/cm3.  When Ibe's taught range of specific surface areas are divided by the exemplified density, S/ρ equals about 0.08 to 7.69 m2/g/g/cm3.  The instantly claimed mathematical relationship is obvious in view of Ibe.  See MPEP 2144.05. 

The rejections of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Takai (US PG Pub. No. 2003/0049500) et al. are withdrawn in view of Applicant's amendment, filed December 23, 2021. 


Response to Arguments
Applicant’s arguments with respect to the rejections made in view of Takai et al. have been considered but are moot because they do not apply to any of the current rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784